Exhibit 10.1



ACTRIIB AMENDMENT
The Salk Institute for Biological Studies (“Salk”) and Acceleron Pharma, Inc.
(“Acceleron”), for good and sufficient consideration, the receipt and adequacy
of which is hereby acknowledged, hereby enter into this Amendment (the “ActRIIB
Amendment”) to the Exclusive License Agreement between Salk and Acceleron
regarding Activin Receptors (Type IIB) and Related Subject Matter for
Therapeutic and Diagnostic Purposes, dated August 11, 2010 (the “ActRIIB
License”).
1.    All capitalized terms in this ActRIIB Amendment that are not otherwise
defined herein shall have the meaning ascribed to such terms in the ActRIIB
License.
2.    “ACE-536 Agreement” shall be defined as the final Collaboration, License
and Option Agreement between Acceleron and Celgene Corporation dated August 2,
2011.
3.    “ACE-031 Agreement” shall be defined as the final License and
Collaboration Agreement between Acceleron and Shire A.G. dated September 8,
2010.
4.    “ACE-536 Qualifying Revenue” shall be defined as all upfront, license, and
technology access fees, product milestone payments (whether research,
preclinical or developmental), and other remuneration, however characterized
(except for direct reimbursement of fully burdened research or sales personnel
expenditures at rates consistent with current industry standards and payments
based on the level of sales, profits or other levels of commercialization
derived from Net Sales of Licensed Products by Celgene (including, without
limitation, Acceleron’s royalties on net sales and/or sharing of Celgene’s
profits with Acceleron)) received by Acceleron under the ACE-536 Agreement. Any
non-cash consideration received by Acceleron from Celgene shall be valued at its
fair market value as of the date of receipt. For



--------------------------------------------------------------------------------

        

equity investments received by Acceleron under the ACE-536 Agreement, ACE-536
Qualifying Revenue shall only include the amount over 130% of the then fair
market value of Acceleron’s equity. Fair market value of equity shall be the
closing price of Acceleron’s stock on the date of such investment.
5.    “ACE-031 Qualifying Revenue” shall be defined as all upfront, license, and
technology access fees, product milestone payments (whether research,
preclinical or developmental), and other remuneration, however characterized
(except for direct reimbursement of fully burdened research or sales personnel
expenditures at rates consistent with current industry standards and payments
based on the level of sales, profits or other levels of commercialization
derived from Net Sales of Licensed Products by Shire A.G. or any other company
with whom Acceleron revives the ACE-031 program on substantially the same terms
as the ACE-031 Agreement (including, without limitation, Acceleron’s royalties
on net sales and/or sharing of Shire’s profits, or any other company’s profits
with whom Acceleron revives the ACE-031 program on substantially the same terms
as the ACE-031 Agreement, with Acceleron)) received by Acceleron under the
ACE-031 Agreement or other agreement that includes substantially the same terms
as the ACE-031 Agreement. Any non-cash consideration received by Acceleron from
Shire or any other company with whom Acceleron revives the ACE-031 program on
substantially the same terms as the ACE-031 Agreement shall be valued at its
fair market value as of the date of receipt. For equity investments received by
Acceleron under the ACE-031 Agreement or other agreement that includes
substantially the same terms as the ACE-031 Agreement, ACE-031 Qualifying
Revenue shall only include the amount over 130% of the then fair market value of
Acceleron’s equity. Fair market value of equity shall be the closing price of
Acceleron’s stock on the date of such investment.



--------------------------------------------------------------------------------

        

6.    Acceleron shall pay Salk 6% of all future ACE-536 Qualifying Revenue. For
clarity, and by way of example only, Acceleron shall pay Salk 6% of the
remaining $120 million in ACE-536 Development Milestones set forth in Section
5.2 of the ACE-536 Agreement, to the extent those Development Milestones are
achieved and paid.
7.    Acceleron shall pay a 1% royalty to Salk on Net Sales of ACE-536 until
June 25, 2022. For clarity, Sections 3.4(a) and 3.4(b) of the ActRIIB License
shall not apply to Net Sales of ACE-536.
8.    For clarity, the parties agree that ACE-536 is not a Primary Licensed
Product as defined in Section 1.12 of the ActRIIB License. The parties further
agree that ACE-536 is a Secondary Licensed Product, as defined in Section 1.13
of the ActRIIB License and that it does not, and would not, infringe any claims
of the patents identified in Exhibit A to the ActRIIB License, including U.S.
Patent Nos. 5,885,794 and 6,162,896, irrespective of the safe harbor set forth
in 35 U.S.C. Section 271(e).
9.    In the event the ACE-031 program is revived with Shire A.G. or any other
company on substantially the same terms as the ACE-031 Agreement, Acceleron
shall pay Salk 5% of all future ACE-031 Qualifying Revenue, as provided in
Section 3.5 of the ActRIIB License.
10.    This ActRIIB Amendment may be executed in separate counterparts and shall
have the same effect as if the Parties had executed it as a single document.
This ActRIIB Amendment may be executed and delivered by facsimile or electronic
mail and, upon delivery, each executed version shall be deemed an original.
[Remainder of this Page Intentionally Left Blank; Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this ActRIIB Amendment to be
executed as of the 25th day of July 2014:






THE SALK INSTITUTE FOR BIOLOGICAL STUDIES




By: /s/ William R. Brody
Name: William R. Brody
Title: President
Date: 7/18/2014
 
 
 
 
 
 
 
 
 
 
 
ACCELERON PHARMA, INC.




By: /s/ John Knopf
Name: John Knopf
Title: CEO
Date: 7/25/2014








